United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1868
                                  ___________

Francis Dewes,                         *
                                       *
                     Appellant,        *
                                       * Appeal from the United States
      v.                               * District Court for the Southern
                                       * District of Iowa.
City of Bloomfield, as a municipal     *
corporation; Tom Jones, individually   *      [UNPUBLISHED]
and in his official capacity as a      *
Bloomfield Police Officer,             *
                                       *
                     Appellees.        *
                                  ___________

                            Submitted: November 17, 2004
                               Filed: November 23, 2004
                                ___________

Before WOLLMAN, HEANEY, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

      Late one evening, concerned citizens telephoned police in Bloomfield, Iowa
and reported that two minors were smoking and drinking outside their home. Police
went to the home and saw the two young men, who attempted to hide behind a tree.
One of the uniformed officers got out of his squad car and approached the youths.
They fled. The officer shouted, “Stop, police,” but the young men continued to run.
The officer chased them on foot. One of the youths ran through a nearby carport and
entered the adjacent residence through an exterior screen door and inner wooden
door. Based on the officer’s concern for the safety of the home’s residents, the officer
followed the young man inside about ten to fifteen seconds after his entry. The
officer did not knock or otherwise announce his presence before entering the home,
and did not possess a warrant permitting his entry. Once inside, the officer saw the
young man in the living room talking with the home’s occupants. Unaware that the
suspect happened to be the occupants’ grandson, the officer drew his firearm, pointed
it at the youth, and placed the youth in custody. The other fleeing youth later entered
the room and was also taken into custody. Both young men were taken to the police
station where they were ultimately charged with possession of alcohol by a person
under the legal age, and with interference with official acts.

       Later, the home’s owner and the grandfather of the young men, Frances Dewes,
filed this civil rights action against the officer and the City of Bloomfield. Dewes
asserted that the officer violated his Fourth Amendment rights by using excessive and
unreasonable force against him. Dewes also claimed the City had established,
maintained, and enforced official municipal policies or practices of using
unreasonable or excessive force, and had failed to train and supervise its officers
properly. The City moved for summary judgment on Dewes’s § 1983 claim. After
dismissing the complaint against the officer for failure to serve notice, the district
court* granted summary judgment to the City. The court noted the undisputed facts
showed the officer did not use any force, much less excessive force, toward Dewes
while placing his grandson in custody. The district court declined to exercise
supplemental jurisdiction over Dewes’s state law claims.

      On appeal, Dewes first contends the district court committed error in its
excessive force analysis and in finding the officer never used deadly force against
Dewes. To survive the City’s summary judgment motion on his excessive force


      *
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                          -2-
claim, Dewes had to present enough proof to permit a reasonable jury to find the
degree of force the officer used against Dewes was objectively unreasonable. See
Kuha v. City of Minnetonka, 365 F.3d 590, 597 (8th Cir. 2004). Dewes failed to
make this showing. In his deposition testimony, Dewes admitted the officer did not
direct any force toward him. Indeed, in his complaint, Dewes alleged the officer
proceeded into his living room “with a gun drawn and pointed at [the suspect].”

       Dewes also asserts the district court misapplied municipal liability law.
Because the officer did not commit a constitutional tort against Dewes, the City
cannot be held liable under § 1983. Kuha, 365 F.3d 590, 603 (8th Cir. 2003). Even
if a constitutional violation occurred, Dewes did not present enough evidence to raise
a material issue of fact about whether the officer acted under an official policy or
widespread custom or practice of the City. Radloff v. City of Oelwein, 380 F.3d 344,
348 (8th Cir. 2004).

      We thus affirm the district court’s grant of summary judgment to the City.
                      ______________________________




                                         -3-